Date\Time: 9/23/2020 1:12:47
                      CasePM2:20-cv-01901-JDP                                  Verified: _______________________________________
                                                                 CDCR 5 Filed 09/23/20
                                                            Document                         Page 1 of 1
Institution: IHQ0                                                                            CAED Case No.
                                                       Inmate Statement Report
 CDCR#                Inmate/Group Name                Institution                  Unit             Cell/Bed    2:20-cv-1901 EFB (PC)
 BF3536               ADAMS, WILLIAM                   MCSP                         A 004 1          137001


 Current Available Balance:                    $0.00             FILED                                          THE WITHIN INSTRUMENT IS A CORRECT COPY OF
                                                                                                                THE TRUST ACCOUNT MAINTAINED BY THE OFFICE
                                                                Sep 23, 2020                                    ATTEST:
Transaction List                                             CLERK, U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF CALIFORNIA                       CALIFORNIA DEPARTMENT OF CORRECTIONS
                                                                                                                BY Iulia Trifan / Trust office
 Transaction
 Date        Institution      Transaction Type               Source Doc#                    Receipt#/Check#            Amount        Account Balance
                                                **No information was found for the given criteria.**

Encumbrance List
 Encumbrance Type                 Transaction Date                                   Amount
                                                **No information was found for the given criteria.**

 Obligation List

                                                                                                        Sum of Tx for Date
 Obligation Type           Court Case#             Original Owed Balance                                  Range for Oblg             Current Balance
 COPY CHARGES              REG. COPY 3/30/20                              $0.20                                         $0.00                   $0.20

 Restitution List

                                                                                                                Sum of Tx for Date
 Restitution        Court Case#       Status               Original Owed Balance Interest Accrued                 Range for Oblg     Current Balance
 DIRECT             2017037108        Active                                  $2,600.00             $670.69                 $0.00           $3,262.82
 ORDER
 RESTITUTION        2017037108        Active                                     $600.00              $0.00                 $0.00            $600.00
 FINE




                                                                                                                                                2
